NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KANWAR BHAN SINGH,                              No.    15-73202

                Petitioner,                     Agency No. A205-421-720

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Kanwar Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s determination that even if Singh

established past persecution, the presumption of a well-founded fear of future

persecution was rebutted by evidence that he could safely and reasonably relocate

to another part of India. See 8 C.F.R. §§ 1208.13(b)(1)(i)(B), 1208.16(b)(1)(i), (ii);

Singh v. Whitaker, 914 F.3d 654, 659 (9th Cir. 2019) (government rebutted

presumption that life or freedom would be threatened on account of a protected

ground). Thus, Singh’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Singh failed to show it is more likely than not that he would be tortured by or with

the consent or acquiescence of the government if returned to India. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We lack jurisdiction to consider

Singh’s contention that the IJ ignored evidence because he failed to raise the issue

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                    15-73202